PER CURIAM:
Patrick Symington appeals his conviction following bench trial in Buchanan County for enticement of a child. He presents three points on appeal. First, he claims the trial court erred in denying his motion for judgment of acquittal. Second, he argues the trial court erred in admitting propensity evidence. Finally, Symington says the trial court erred in admitting Facebook messages without a foundation. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 30.25(b).